                                                     Case 8:10-ml-02151-JVS-FMO Document 5705-2 Filed 04/15/19 Page 1 of 2 Page ID
                                                                               EXHIBIT #:163972
                                                                                       B ‐ MDL CASES
                                                                         Case       Originating          Status Category
                               Case Caption                                                                                                           Case Status Description
                                                                        Number      Jurisdiction           Description
                                                                                                     Settled ‐ Toyota Awaiting
                                                                                                       Executed Settlement
Linares, Zaydee et al v. Toyota Motor North America Inc et al         15‐cv‐1726   FL SD                    Documents             Toyota waiting for executed settlement documents from Plaintiffs.
                                                                                                     Settled ‐ Toyota Awaiting
                                                                                                       Executed Settlement
Petersen, Delores et al v. Toyota Motor Corporation et al             18‐cv‐364    UT                       Documents             Toyota waiting for executed settlement documents from Plaintiffs.
                                                                                                     Settled ‐ Toyota Awaiting
                                                                                                       Executed Settlement
Ifergan, Beverly v. Toyota Motor Sales U.S.A., Inc., et al            10‐cv‐1543   NY ED                    Documents             Toyota waiting for executed settlement documents from Plaintiffs.
                                                                                                     Settled ‐ Toyota Awaiting
                                                                                                       Executed Settlement
Rhooms, Dwayne et al v. Toyota Motor Sales USA Inc., et al            10‐cv‐2944   CA CD                    Documents             Toyota waiting for executed settlement documents from Plaintiffs.
                                                                                                     Settled ‐ Toyota Awaiting
                                                                                                       Executed Settlement
Caldwell, Mary v. Toyota Motor Sales, U.S.A., Inc. et al              13‐cv‐902    MS SD                    Documents              Toyota waiting for executed settlement documents from Plaintiffs.
                                                                                                                                   The Court ordered Plaintiff to show cause why case should not be
                                                                                                   Can Be Dismissed for Failure to dismissed on 1/27/14 [Dkt #4509]. Plaintiff never responded so case
Toriola, Adeniyi v. Toyota Motor North America, Inc. et al            11‐cv‐1918   NY SD                  Respond to OSC           can be dismissed for failure to comply.
                                                                                                        Active ‐ Awaiting ISP
                                                                                                      Conference or Beginning
Rodriguez‐Marrero, Marisol et al v. Toyota Motor Company et al        16‐cv‐1377   PR                       Negotiations          The parties are beginning discussions, pursuant to the ISP Order.
                                                                                                        Active ‐ Awaiting ISP
                                                                                                      Conference or Beginning
Scott, Patricia v. Toyota Motor Corporation et al                     15‐cv‐1088   IL ND                    Negotiations           The parties are beginning discussions, pursuant to the ISP Order.
                                                                                                                                   Waiting on remaining ISP documents from Plaintiffs' counsel, who
                                                                                                   Active ‐ Awaiting ISP Materials hope to provide them soon, and discussions remain ongoing
Dere, Gerald v. Toyota Motor Corporation et al                        18‐cv‐1006   CO                       From Plaintiffs        regarding a potential ISP conference in the coming months.

                                                                                                                                  Unable to schedule a mediation with Plaintiff despite numerous
                                                                                                      Active ‐ Seeking Order      attempts. The parties request that the Court issue an Order
Cross, Lawrence v. Toyota Motor Corporation et al                     11‐cv‐642    NY ND           Directing Plaintiff to Mediate directing Plaintiff to mediation with the Settlement Special Master.




Page 1 of 2
DMSLIBRARY01\32731529.v17                                                                                                                                                             32731529_17.xlsx
                                                   Case 8:10-ml-02151-JVS-FMO Document 5705-2 Filed 04/15/19 Page 2 of 2 Page ID
                                                                             EXHIBIT #:163973
                                                                                     B ‐ MDL CASES
                                                                       Case      Originating        Status Category
                              Case Caption                                                                                                        Case Status Description
                                                                      Number     Jurisdiction         Description

                                                                                                                              Previously certified out of ISP, but third mediation with Settlement
                                                                                                Active ‐ Mediation Held and   Special Master occurred on January 15, 2019. Discussions remain
Labar, Lisa A. v. Toyota Motor Corporation et al                    10‐cv‐1375   PA MD                    Ongoing             ongoing.




Page 2 of 2
DMSLIBRARY01\32731529.v17                                                                                                                                                          32731529_17.xlsx
